ACCEPTED
                                                                                       01-15-00659-CV
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 12/18/2015 2:48:05 PM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK


                         NO. 01-15-00659-CV
                                                                     FILED IN
                                                              1st COURT OF APPEALS
                                                                  HOUSTON, TEXAS
                     IN THE COURT OF APPEALS
                                                              12/18/2015 2:48:05 PM
                      FIRST JUDICIAL DISTRICT                 CHRISTOPHER A. PRINE
                          HOUSTON, TEXAS                               Clerk




             James Keith Barger v. Cari Joan Barger

            On Appeal from the 311th Judicial District Court,
                         Harris County, Texas

                    Trial Court Cause No. 2007-40641


  APPELLANT’S UNOPPOSED FIRST MOTION FOR EXTENSION OF
             TIME TO FILE APPELLANT’S BRIEF


      COMES NOW, TAYLOR T. IMEL, Attorney for Appellant, JAMES KEITH

BARGER, and files this Appellant’s Unopposed First Motion for Extension of Time

to File Appellant’s Brief and in support thereof would respectfully show the Court

the following:

      1.    Appellant is JAMES KEITH BARGER; Appellee is CARI JOAN

BARGER.

      2.    The 311th Family District Court of Harris County, Texas signed an

Order on Motion to Reconsider and/or Motion to Modify, Correct, and/or Reform


                                        1
Judgment; and/or In the Alternative, Motion for New Trial on June 30, 2015 in Cause

No. 2007-40641 styled In the Matter of the Marriage of Cari Joan Barger and James

Keith Barger and In the Interest of James Steven Barger and Rebeccah Danielle

Barger, Children.

      3.     Appellant, JAMES KEITH BARGER, filed his notice of appeal on July

23, 2015. The Clerk’s record was filed on November 6, 2015 and the Reporter’s

Record was filed on November 30, 2015.

      4.     Appellant’s Brief is due on December 30, 2015. This Motion is filed

before the deadline to file Appellant’s Brief.

      5.     There is no specific deadline to file this motion to extend time. Tex. R.

App. P. 38.6(d).

      6.     Appellee, CARI JOAN BARGER, does not oppose this Motion.

      7.     Appellant, JAMES KEITH BARGER, requests an additional thirty (30)

days to file Appellant’s brief, extending the time until January 29, 2016.

      8.     Appellant needs additional time to file the brief. During the relevant

period of time in which the Appellant’s brief has come due, Appellant’s counsel has

been attending to other matters including but not limited to:

      a.     Research, preparation, and participation in summary judgment filings,

      hearing on continuance of trial and trial deadlines, and extensive discovery




                                          2
         matters heard in Cause No. 2008-53787 styled In the Interest of Solomon

         Gregory Guefen and Ahava Guefen.

         9.    Additionally, Appellant’s counsel will be on vacation with her family

during the holidays from December 24, 2015 through January 1, 2016, thus reducing

the time by which Appellant’s counsel must have completed and file Appellant’s

brief.

         10.   No previous extensions to file Appellant’s Brief have been requested.

         WHEREFORE PREMISES CONSIDERED, Appellant, JAMES KEITH

BARGER, prays that this Court grant this Appellant’s Unopposed First Motion for

Extension of Time to File Appellant’s Brief and extend Appellant’s time to file his

Brief until and including January 29, 2016, as set forth above. Appellant prays for

general relief.

                                        Respectfully submitted,

                                        KOONSFULLER, P.C.

                                        /s/          Taylor Toombs Imel
                                        TAYLOR TOOMBS IMEL
                                        State Bar No. 24073302
                                        109 N. Post Oak Lane, Suite 425
                                        Houston, Texas 77024
                                        (713) 789-5112 (Telephone)
                                        (713) 789-5123 (Facsimile)
                                        houstonservice@koonsfuller.com
                                        taylor@koonsfuller.com
                                        Attorney for Appellant
                                        JAMES KEITH BARGER

                                           3
                        CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Appellee’s counsel, Linda G. Marshall, by
email regarding Appellee’s position on this Motion. Linda G. Marshall does not
oppose this Motion.

                                       /s/        Taylor Toombs Imel
                                       TAYLOR TOOMBS IMEL


                           CERTIFICATE OF SERVICE

      I certify that a copy of this Appellant’s Unopposed First Motion for Extension
of Time to File Appellant’s Brief was served on the following parties and/or attorneys
of record in the manner described in accordance with the Texas Rules of Appellate
Procedure on this the 18th day of December, 2015:

                    Via E-Service/Email: lgmlaw@airmail.net
                          Via Facsimile (713) 654-9898
                               Linda G. Marshall
                            5020 Montrose, Suite 700
                              Houston, Texas 77006


                                              /s/     Taylor Toombs Imel
                                              TAYLOR TOOMBS IMEL




                                          4